Title: To Thomas Jefferson from James Madison, 21 April 1825
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            
                            Apl 21. 1825
                        
                    I have recd yours of the 15th  relating to a purchase of the parcels of land offered for sale by Mr Perry. and very chearfully concur in  your proposition for making it. The advantage of thus connecting the separate parcels of the University. and securing the sources and ducts  which are to supply it with water, seems well to justify the measure on the terms & in the mode  explained by you. Even in a pecuniary view, the situation of the property wd be a guaranty agst loss.Will you have 2 or 3 Copies of the “Enactments &c” inclosed to me. I find I shall need them  to comply with friendly requests out of the State
                        
                    